1
2
3
4                            UNITED STATES DISTRICT COURT
5                          SOUTHERN DISTRICT OF CALIFORNIA
6
7    E. M.,                                             Case No.: 19cv689 JM (MSB)
8                                      Plaintiff,
                                                        ORDER ON PLAINTIFF’S MOTION
9    v.                                                 FOR STAY PUT PLACEMENT
10   POWAY UNIFIED SCHOOL
     DISTRICT,
11
                                     Defendant.
12
13
14   POWAY UNIFIED SCHOOL
     DISTRICT,
15
                              Counter Claimant,
16
     v.
17
     E. M.,
18
                            Counter Defendant.
19
20         Plaintiff and Counter Defendant E.M. (“Plaintiff”), by and through his parents
21   Nathan and Doreen Miller, move the court for a “stay put” placement during the pendency
22   of this action. (Doc. No. 12.) Defendant and Counter Claimant Poway Unified School
23   District (the “District”) does not oppose.1 For the reasons stated below, the court grants
24   Plaintiff’s motion.
25
26
     1
27     On June 4, 2019, the court issued a briefing schedule on Plaintiff’s motion to stay put.
     (Doc. No. 14.) The District did not file an opposition to Plaintiff’s motion. Accordingly,
28   the court considers Plaintiff’s motion unopposed. See Civ. L.R. 7.1.f.3.c (“If an opposing
                                                    1
                                                                                19cv689 JM (MSB)
1                                         BACKGROUND
2          On April 15, 2019, Plaintiff, by and through his parents, filed a complaint seeking
3    to overturn an unfavorable decision by the California Office of Administrative Hearings
4    (“OAH”) and alleging the District failed to provide him with a free and appropriate
5    education in accordance with the Individuals with Disabilities Education Act (“IDEA”),
6    20 U.S.C. § 1400 et seq. (Doc. No. 1, “Compl.”) Plaintiff is a nine-year-old boy in the
7    fourth grade. (Compl. ¶ 7.) In February 2017, an Individualized Education Program team
8    (“IEP team”) agreed to remove Plaintiff from general education and place him in the
9    District’s autism spectrum disorder-special day class (“ASD-SDC program”) at Westwood
10   Elementary School. (Compl. ¶ 9.) Plaintiff is currently in the ASD-SDC program at
11   Westwood Elementary School. (Compl. ¶ 10.) In his motion, Plaintiff represents that on
12   December 14, 2017, the IEP team agreed upon and implemented a new IEP offering
13   Plaintiff specialized academic instruction, occupational therapy, speech and language
14   services, individual counseling, and placement in the ASD-SDC program at Westwood.
15   (Doc. No. 12 at 3; Doc. No. 12-2, Exh. 1 at 2.)2 The District later recommended placing
16   Plaintiff in a nonpublic school, which Plaintiff’s parents challenged. (Compl. ¶¶ 12-17.)
17   On June 18, 2018, Plaintiff filed a request for a due process hearing with OAH challenging
18   the District’s recommendation of a nonpublic school placement.               (Compl. ¶ 18.)
19   Ultimately, an administrative law judge ruled in the District’s favor and Plaintiff appealed
20   to this court. (Compl. ¶¶ 25-31.)
21                                          DISCUSSION
22         Plaintiff’s complaint arises under IDEA. Section 1415(j) of the Act requires that,
23   when a due-process complaint has been filed,
24
25
26   party fails to file the papers in the manner required by Civil Local Rule 7.1.e.2, that failure
27   may constitute a consent to the granting of a motion or other request for ruling by the
     court.”).
28   2
       All page citations in this order refer to those generated by the court’s CM/ECF system.
                                                    2
                                                                                    19cv689 JM (MSB)
1          unless the State or local educational agency and the parents otherwise agree, the
           child shall remain in the then-current educational placement of the child, or, if
2
           applying for initial admission to a public school, shall, with the consent of the
3          parents, be placed in the public school program until all such proceedings have been
           completed.
4
5    20 U.S.C. § 1415(j). Accord 34 C.F.R. § 300.518(a). “A motion for stay put functions as
6    an ‘automatic’ preliminary injunction,” Joshua A. v. Rocklin Unified Sch. Dist., 559 F.3d
7    1036, 1037 (9th Cir. 2009), so “a student who requests an administrative due process
8    hearing is entitled to remain in his educational placement regardless of the strength of his
9    case or the likelihood he will be harmed by a change in placement.” A.D. ex rel. L.D. v.
10   Hawaii Dep’t of Educ., 727 F.3d 911, 914 (9th Cir. 2013).
11         The phrase “‘educational placement’ means the general educational program of the
12   student.” N.D. ex rel. parents acting as guardians ad litem v. Hawaii Dep’t of Educ.,
13   600 F.3d 1104, 1116 (9th Cir. 2010). “The reading most consistent with the ordinary
14   meaning of the phrase suggests that the ‘then-current educational placement’ refers to the
15   educational setting in which the student is actually enrolled at the time the parents request
16   a due process hearing to challenge a proposed change in the child’s educational
17   placement.” N.E. by & through C.E. & P.E. v. Seattle Sch. Dist., 842 F.3d 1093, 1096 (9th
18   Cir. 2016). In a series of cases, the Ninth Circuit has “interpreted ‘current educational
19   placement’ to mean ‘the placement set forth in the child’s last implemented IEP.’” K.D.
20   ex rel. C.L. v. Dep’t of Educ., 665 F.3d 1110, 1117-18 (9th Cir. 2011); N.D., 600 F.3d at
21   1114; L.M. v. Capistrano Unified Sch. Dist., 556 F.3d 900, 911 (9th Cir. 2009); Johnson
22   ex rel. Johnson v. Special Educ. Hearing Office, 287 F.3d 1176, 1180 (9th Cir. 2002) (per
23   curiam). “Although the statute refers to ‘educational placement,’ not to ‘IEP,’ the purpose
24   of an IEP is to embody the services and educational placement or placements that are
25   planned for the child.” N.E., 842 F.3d at 1096.
26         Here, Plaintiff and the District have not otherwise agreed to Plaintiff’s placement.
27   Thus, the issue is what Plaintiff’s “current educational placement” was on the day he filed
28   his complaint with OAH. Plaintiff filed a request for a due process hearing on June 18,

                                                   3
                                                                                   19cv689 JM (MSB)
1    2018. Plaintiff represents that the December 14, 2017 IEP is the last agreed upon and
2    implemented IEP prior to the filing of an OAH complaint. (Doc. No. 12 at 3.) Because
3    the District does not dispute this factual assertion or oppose Plaintiff’s motion, the court
4    accepts Plaintiff’s representation as true. Accordingly, the court grants Plaintiff’s motion
5    for stay put placement in accordance with the December 14, 2017 IEP during the pendency
6    of this action.
7                                         CONCLUSION
8           The court grants Plaintiff’s motion for stay put placement during the pendency of
9    this action (Doc. No. 12).
10          IT IS SO ORDERED.
11   DATED: July 8, 2019
                                                   JEFFREY T. MILLER
12
                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                  19cv689 JM (MSB)
